Hillary J Wertlieb CWS®

Financial Professional - Certified Wealth Strategist

   

AMERICAN)
PORTFOLIOS
+
Honorable Craig T Goldblatt = = Ti
United States Bankruptcy Court oer -— ff
ons eo
District of Delaware a om Ss
Pes =
824 North Market Street #2 6«*ST
pada 2

Courtroom #2

Wilmington, DE 19801

RE: Case #21-10831 (CTG) Chapter 11

Dear Judge Goldblatt,

We are writing this letter on behalf of our clients who invested in the Hospitality Investors Trust.

This investment has created great hardship for our clients who purchased the product in good faith.

The clients’ statements until recently showed an $8.50 value. It seems hard to comprehend that there is
no intrinsic value to a Trust that owns major hotel chains around the country. Why are the shareholders
taking the brunt of the bankruptcy? Why is management being rewarded for mismanagement?

What is most disturbing is that no one is representing the shareholders in this matter. We hope you will
be sympathetic to our situation and find some relief.

The company states that after the bankruptcy they will continue operations.

The $6.00 CVR may or not be paid to shareholders 5 years down the road if the program becomes
profitable. Why should management still be paid substantial sums?

What would make this more palatable to our clients is if they were more properly reimbursed

and maintained their shareholder rights and ownership positions in the Trust.

More information will be supplied upon request. Thank you for your concern.

itary Bovortibl b- Ly

  

Hillary J Wertlieb, CWS® Marc Berger, c

Financial Professional President, Financial Advisor
50 Hempstead Avenue Ste C P 516.341.7007 P 855.344.1001 Registered Representative offering
Lynbrook, NY 11563 F 516.241.7040 securities through American

Portfolios Financial Services, Inc., |
Member: Finra, SIPC
